Case 19-23923-GLT   Doc 72   Filed 02/20/20 Entered 02/20/20 15:40:02FILED
                                                                       Desc Main
                             Document     Page 1 of 2                2/20/20 1:31 pm
                                                                     CLERK
                                                                     U.S. BANKRUPTCY
                                                                     COURT - WDPA
Case 19-23923-GLT   Doc 72   Filed 02/20/20 Entered 02/20/20 15:40:02   Desc Main
                             Document     Page 2 of 2
